Citation Nr: 1538950	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-15 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This case comes before the Board of Veteran's Appeals (Board) on appeal of rating decisions issued by the RO.

This case was last remanded in February 2013 for further development.  It is now returned to the Board.

In a May 2013 rating decision, the RO granted entitlement to service connection for bilateral hearing loss.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for the purposes of evaluating his service-connected PTSD in March 2013.  In a letter submitted by the Veteran in September 2014, the Veteran's wife stated that his PTSD symptoms had worsened.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

Regarding TDIU, each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this case, the Veteran's claim for an increased rating for PTSD included a claim for a TDIU, as the evidence indicates that he may be unemployable due to his PTSD.  The RO has not, however, adjudicated this claim for a TDIU.

Additionally, any outstanding treatment records regarding the service-connected PTSD should be included in the record.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop and adjudicate the issue of TDIU, to include, requesting any required forms to be completed.

2.  The AOJ should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his service-connected PTSD and associate them with the claims file.

Also, take appropriate action in order to obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  

The Veteran should be notified that he may submit evidence to support his claim.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.

4.  After any additional development deemed necessary based on the information received as a result of the above development has been complete, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

